681 S.E.2d 341 (2009)
Dontez SIMUEL
v.
Justice TIMMONS-GOODSON.
No. 491P02-4.
Supreme Court of North Carolina.
July 27, 2009.
Kathleen U. Baldwin, Assistant Attorney General, for Justice Timmons Goodson.
Dontez L. Simuel, Pro Se.

ORDER
Upon consideration of the petition filed by Plaintiff on the 9th of July 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
Denied by order of the Court in Conference this the 27th of July 2009.
TIMMONS-GOODSON, J., recused.